DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 8 Dec 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Apr 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 12 Apr 2021.

Status of the Claims
Canceled: 23
Examined herein: 1–22, 24 and 25

Withdrawn Rejections
The rejection of claims 1, 3–5, 7–22, 24 and 25 under 35 USC § 103 over Mason, Drewry and Glen is hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of these references teaches "controlling a synthesis process for synthesizing candidate modified molecules" or "controlling an assay process by varying environmental conditions of the assaying process" (Reply, p. 18). Consequently, all other rejections under § 103 are also withdrawn.

Claim Interpretation
"Gauge" is being interpreted as encompassing any molecule, because the only characteristics that a gauge apparently must have is one or more moieties and a defined geometric structure (see Spec. p. 33, l. 29 – p. 34, l. 4; pp. 72–73); any molecule inherently has these properties.

Claim Rejections - 35 USC § 112 (pre-AIA ), First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–22, 24 and 25 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "computing … a respective score indicative of likelihood of the respective modified candidate molecule having affinity above a threshold to the target molecule under a plurality of different target physiological conditions".  The disclosure discusses the effect that varying physiological conditions can have on the properties of drug compounds (p. 78, ll. 2–20), but does not discuss varying physiological conditions in the context of scoring the affinity of a candidate molecule for a target.
Claim 1 also recites "controlling a synthesis process for synthesizing candidate modified molecules".  The disclosure states that "the potential molecule may then be synthesized and developed into a drug, as is well known in the art" (e.g. p. 54, ll. 1–2) and generally mentions synthesis of compounds, but does not teach "controlling a synthesis process".
e.g. pp. 31–32), but does not teach "controlling an assay process".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–22, 24 and 25 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of designing lead compounds using a pharmacophore map.
Mathematical concepts recited in the claims include "computing … a representative score indicative of likelihood of the respective modified candidate molecule having affinity above a threshold to the target molecule …" and "ranking the plurality of candidate modified molecules according to respective scores".
Steps of evaluating, analyzing or organizing information recited in the claims include "identify[ing] bond types and binding locations'; "identifying by clustering … thereby generating [a] 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "binding at least 20 gauges with said target molecule", "analyzing, by crystallography, the binding" and "measuring an affinity between the synthesized respective candidate modified molecule and the target molecule". Adding the steps of binding a compound to a target, and synthesizing a designed chemical structure to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the steps of a binding assay or chemical synthesis does not impose any meaningful limits on how the binding assay or the chemical synthesis is performed.  Hence, these steps constitute insignificant extrasolution activity that merely gather the data on which the abstract idea operates, or apply the result of the abstract idea in a generic manner.  They do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 1 also recites the non-abstract element that various steps of the abstract idea are performed "computationally".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 1 also recites the non-abstract elements of "controlling a synthesis process for synthesizing candidate modified molecules" and "controlling an assaying process by varying 
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic steps of binding assays constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
As further explained above, the "controlling" steps do nothing more than generally link the abstract idea to a technological environment, and when considered individually, are insufficient to 
Furthermore, the generic steps of binding assays, controlling chemical synthesis, and controlling assays were also well-understood, routine and conventional practices in the art prior to the time of invention (e.g. Abagyan, et al. Current Opinion in Chemical Biology 2001; Walters, et al. Drug Discovery Today 1998).  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. synthesizing and assaying chemical compounds).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 24 May 2021, "Applicant submits that the claim as a whole, is directed toward a method for controlling a synthesis process and controlling an assaying process" (p. 10).

"Applicants argue that the claimed invention … does not fall under any of the three groups [of abstract ideas]" (p. 10).
Under the established procedure for examining claims under § 101, the proper question is not whether the claimed invention falls within any of the three groupings of abstract ideas, but rather whether the claim "recites or sets forth" any abstract idea.  In other words, while the claim as a whole may not be entirely an abstract idea, if any claim element "recites or sets forth" an abstract idea, the claim must be further examined to determine whether it amounts to significantly more than that abstract idea.  As explained above, numerous elements of claim 1 recite and set forth abstract ideas.
Applicant argues that "if the claimed invention is an improvement to decisions about which molecules to synthesize, improvement to discovering new drugs and deciding which candidate drugs to synthesize, and/or a more efficient and/or accurate process for obtaining lead molecule of candidate from a target structure … [the invention] is a real life technological improvement".
"Decisions about which molecules to synthesize" is not a technology.  It is a decision.  It is an abstract mental process.  The invention does not improve synthesis technology because the manner in which a particular molecule is synthesized is completely unaffected by the manner in which that molecule was designed.  The invention does not change how any syntheses are performed.  At most, the invention prioritizes the synthesis of some preferred molecules over the synthesis of other non-how the synthesis of a given structure is actually performed.
Applicant further asserts that "the control of the synthesis process and the assaying process … is not an abstract idea, and improves the technology of creating drugs" (p. 14).
While the examiner generally agrees that these elements are not abstract, they are not sufficient to render the claims significantly more than an abstract idea.  Again, the originally-filed disclosure is completely silent regarding controlling synthesis procedures and assays.  These claim elements amount to nothing more than post hoc grafting of generic technology into a fundamentally abstract invention.
Applicant further asserts that "the claimed invention addresses the issue of increasing the efficiency and/or simplifying the process of the drug discovery and lead synthesis process" (p. 15).
The claimed invention is not analogous to the invention described in Example 40 (cf. Reply, p. 15), because the problem it solves is not a technological problem.  Again, drug discovery is not a technology.  It is creation of information: "a respective score indicative of likelihood of the respective modified candidate molecule having affinity above a threshold to the target molecule under a plurality of different target physiological conditions".  And again, neither the claimed invention nor any part of the disclosure describes any kind of improvement to the process of how the lead is actually synthesized.  The claimed invention merely decides which lead should be synthesized, and then adds the nominal instruction to "control[] a synthesis process for synthesizing [the lead molecule(s)]".  This is simply not enough to render the claimed invention significantly more than the abstract drug discovery process.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3–5, 7–22, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason, et al. (Current Pharmaceutical Design 2001; previously cited); Drewry, et al. (Chemometrics and Intelligent Laboratory Systems 1999); Glen, et al. (Journal of Computer-Aided Molecular Design 1995; previously cited); and Agrafiotis, et al. (US 5,463,564).
With respect to claim 1, Mason teaches
(a)	screening a compound library against a target, identifying hits from the screen, and creating a 3D pharmacophore from the hits (p. 568 § 1.4); the number of hits can range from 40 (p. 569, bot. of col. 1) to several thousand (p. 568, bot. of col. 2); the 3D pharmacophore data can be derived from crystallographic data (p. 873 § 4; p. 580, top of col. 1); the core structures in the compound library are selective for certain targets (p. 568 § 1.4)
(b)	a computational compound library (p. 568 § 1.3), which may be designed based on the pharmacophore (pp. 583–591 § 6)

(d)	the results of the database search are leads that can be further optimized (p. 584, col. 2; p. 592 § 8)
(e)	computing a score for the compounds that match the pharmacophores, which indicates a likelihood that the compound will bind to the target (e.g. p. 585, Fig. 11); compounds can also be screened for selectivity (p. 581, col. 1), implying that structures that bind to off targets should be scored lower
(f)	scored compounds can be ranked (e.g. p. 576 § 5.1)
(g)	compounds identified through virtual screening can be synthesized (p. 580, col. 1: "search[ing] virtual chemical libraries to identify compounds for synthesis"); the whole purpose of virtual screening is to create new drugs
Mason does not teach that generating a pharmacophore map includes a step of "identifying by clustering common bond types and common bond locations …".
Drewry teaches methods of generating combinatorial libraries for drug development.  "The process of measuring diversity in a potential library begins with the choice of descriptors" (p. 4 § 3).  "The second category of descriptors, molecular parts, identifies several different pieces of the structure and describes those parts with numbers or bits strung together. Atom type, bond type, and connectivity information can all be encoded in this manner" (p. 5 § 3.2).  "Another type of 3D descriptor is based on pharmacophores" (p. 7 § 3.5).  "Once the choice of descriptors is made, another key decision in the library design process is the choice of a method to select a subset of the virtual library for actual synthesis.  The methods used include clustering, partition-based selection, dissimilarity-based selection, and selection based on statistical experimental design" (p. 10).  So Drewry teaches that generating a 
Mason also does not teach that lead optimization includes "computationally modifying [] at least one molecule to provide at least one additional attachment point …".
Drewry teaches that one of the approaches to designing a combinatorial library is to identify a core or scaffold structure, and add fragments onto that core (p. 9 § 5).
Glen teaches a method of automatically generating molecules that match constraints, including pharmacophore constraints (p. 187, bot. of col. 1).  One of the ways a molecule can be generated is by taking an existing molecular structure (p. 188, top of col. 1), removing an existing hydrogen atom — thereby creating a new attachment point — and adding a molecular fragment to the new open bond (p. 190 § "Add fragment").  Glen teaches that this method is advantageous for generating or optimize lead compounds (Abstract; p. 182, mid. of col. 1).
Mason also does not teach "measuring the affinity between the synthesized respective candidate modified molecule and the target molecule according to a target affinity".
Drewry teaches that a combinatorial library can subsequently be synthesized and used for screening, hopefully leading to development of a new drug (p. 3, col. 2 – p. 4, col. 1).
Mason also does not teach "controlling a synthesis process for synthesizing candidate modified molecules" or "controlling an assaying process by varying environmental conditions of the assaying process".
Agrafiotis teaches "generation of chemical entities with defined physical, chemical or bioactive properties, and particularly to the automatic generation of drug leads via computer-based, iterative 
With respect to claims 3 and 5, Glen teaches that the fragments can include methyl, ethyl, propyl, phenyl, carboxyl, hydroxyl and amino fragments (p. 193, Fig. 3).  Adding carbonyl, hydroxyl or amino fragments constitutes adding H-bond donors or acceptors, and since the substitution position is chosen at random, it does not necessarily occur at a position that is "directly involved in binding to said target", as in claim 5.
With respect to claim 4, Mason teaches libraries that consist entirely of small, drug-like molecules (p. 577, col. 2), and thus are 100% "low mass chemical gauges".
With respect to claim 7, Glen teaches determining how many surface point constraints — which are used to implement pharmacophore matches — a compound satisfies (p. 184 § "Surface properties"), which constitutes "testing said [] molecule for the number of moieties it includes in the required positions".  Glen also teaches finding hydrogens in the compound that can be replaced with fragments (p. 190 § "Add fragment"), which constitutes "testing … for the availability of attachment points to attach missing moieties".
With respect to claims 8 and 9, Mason teaches a "bump limit" (p. 573 § 4.1), which constitutes a detection of steric clashes.
With respect to claim 10, Glen teaches using scalar constraints to select molecules that have drug-like properties (p. 183 § "Scalar constraints"); again, since any portion of the molecule can be 
With respect to claims 11 and 12, Mason teaches using a pharmacophore and QSAR model to predict the ADME (p. 569 § 1.5) or inhibitory (p. 581 § 5.5) properties of a compound.
With respect to claims 13 and 14, Mason teaches that the pharmacophore can be used to build a geometric QSAR model of molecules (p. 591 § 7), and the QSAR model can then be used to screen a library of molecules for affinity to a target.
With respect to claim 15, Mason teaches that screening libraries can comprise over 100,000 compounds (p. 579, bot. of col. 2).
Claim 16 is directed to a characteristic of the input data set, not an active method step.  It does not patentably distinguish the claimed method from prior art methods.
With respect to claims 17 and 18, Mason teaches that libraries can comprise at least 10 molecules with a peptide scaffold, having four different attachment points (p. 585, Fig. 10).  Glen teaches a library of 12 molecules built on a ribose scaffold (p. 197, Fig. 10).
With respect to claim 19, Glen teaches that the fragments can include methyl, ethyl, propyl, phenyl, carboxyl, hydroxyl and amino fragments (p. 193, Fig. 3).
With respect to claim 20, the ribose scaffold of Glen (p. 197, Fig. 10) comprises a ring.
With respect to claims 21 and 22, Glen illustrates various fragments having masses less than 200 Da, and fewer than four fused rings (p. 193, Fig. 3).
With respect to claim 24, Drewry teaches that clusters can be scored according to a threshold of cluster size (p. 11, top of col. 1).
With respect to claim 25, Glen teaches that one of the constraints on molecule generation may be dimensions of the molecular active volume (p. 183, Table 1).

Prior to the time of invention, said practitioner would have been motivated to use the method of generating a targeted combinatorial library as taught by Drewry, in which binding structure data are clustered, as the basis for a 3D pharmacophore for the method of Mason, because Drewry teaches that that method is advantageous for ensuring a properly diverse library that covers the space of molecules expected to bind to the target.  Given that the method of Mason does not require any specific pharmacophore, or even method of generating a pharmacophore, said practitioner would have readily predicted that the combination would successfully result in a method of creating a pharmacophore from clustered structures of actual compounds, screening a computational library against that pharmacophore, and identifying lead compounds for further optimization.
Said practitioner also would have been motivated to use the automated compound generation method of Glen to find compounds that optimally fit the pharmacophore of Mason and Drewry — in other words, optimize lead compounds found by the pharmacophore screening method of Mason — because Glen teaches that the automated optimization method is advantageous for creating compounds that satisfy desired criteria, including pharmacophores.  Given that Mason teaches that the virtual screening approach does not require any particular lead optimization procedure, and that Glen teaches that the compound generation procedure can create compounds that satisfy any kind of constraints, said practitioner would have readily predicted that the combination would successfully result in a method that creates a pharmacophore from HTS hits, uses that pharmacophore to search for compatible lead compounds, and then structurally optimizes those lead compounds.
Said practitioner also would have been motivated to use the automated chemical synthesis and assay procedure of Agrafiotis to test and refine the compounds generated by the method of Mason, 
The invention is therefore prima facie obvious.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason, Drewry, Glen and Agrafiotis as applied to claim 1 above, and further in view of Good, et al. (Drug Discovery Today 2000).
Save for the addition of Agrafiotis, this rejection is substantially identical to that presented in the previous Office action.
Mason teaches using pharmacophore models and other criteria to screen compounds based on their ADME properties (p. 569 § 1.5), but does not teach filtering compounds based on "toxicity and ability to synthesize".
Good teaches that virtual screening can include criteria based on pharmacophore searches (p. S61 § "Pharmacophore-constrained searches), predicted toxicity properties (p. S63 § "ADMET studies") and synthetic accessibility (p. S64 § "Augmenting compound collections").
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Good — that virtual screening can include not just pharmacophore criteria, but ADMET and synthetic accessibility criteria as well — and combined these steps with the lead discovery and optimization method of Mason, Drewry, Glen and Agrafiotis .  Given that both Good and the combination of Mason, Drewry, Glen and Agrafiotis are directed to virtual screening and structure-based drug optimization, said practitioner would have readily predicted that the combination would successfully result in a method of prima facie obvious.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason, Drewry, Glen and Agrafiotis as applied to claim 1 above, and further in view of Ooms (Current Medicinal Chemistry 2000).
Save for the addition of Agrafiotis, this rejection is substantially identical to that presented in the previous Office action.
Glen teaches that one of the procedures for automatically generating compounds that match criteria is through "crossover", which links fragments from two different molecules together (p. 189 § "Crossover").  Glen does not teach that crossover "link[s] together [] two molecules [] into a single molecule that has a higher affinity to said target than any single molecule of said at least two molecules".
Ooms teaches that one approach to optimizing lead compounds is to find two ligands that fit different parts of a binding site — or two different binding sites — and then link them together (p. 149, col. 2 and Fig. 8).  Doing so results in a single high-affinity compound from two moderate-affinity hits.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the crossover procedure of Glen to link compounds that fit in adjacent binding sites, as taught by Ooms, because Ooms teaches that linking separate compounds that fit in separate sites yields a compound that has much higher affinity for the target.  Given that Glen teaches that the crossover procedure is capable of linking fragments from any two molecules, said practitioner would have readily predicted that the combination would successfully result in a method of discovering and optimizing lead compounds, prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631